
	
		II
		Calendar No. 557
		111th CONGRESS
		2d Session
		S. 3325
		[Report No. 111–286]
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2010
			Mr. Begich (for himself,
			 Mr. Grassley, and
			 Mr. Tester) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		
			September 2, 2010
			Reported under authority of the order of the Senate of
			 August 5, 2010, by Mr. Akaka, with an
			 amendment and an amendment to the title
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend title 38, United States Code, to authorize the
		  waiver of the collection of copayments for telehealth and telemedicine visits
		  of veterans, and for other purposes.
	
	
		1.Authority to waive collection
			 of copayments for telehealth and telemedicine visits of veterans
			(a)In
			 generalSubchapter III of
			 chapter 17 of title 38, United States Code, is amended by inserting after
			 section 1722A the following new section:
				
					1722B.Copayments:
				waiver of collection of copayments for telehealth and telemedicine visits of
				veteransThe Secretary may
				waive the imposition or collection of copayments for telehealth and
				telemedicine visits of veterans under the laws administered by the
				Secretary.
					.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 17 of
			 such title is amended by inserting after the item relating to section 1722A the
			 following new item:
				
					
						1722B. Copayments: waiver of collection
				of copayments for telehealth and telemedicine visits of
				veterans.
					
					.
			
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Veterans Telehealth and Other Care
			 Improvements Act of 2010.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Quality of care and
				access matters
					Sec. 101. Waiver of collection of copayments
				for telehealth and telemedicine visits of veterans.
					Sec. 102. Program of outreach to
				veterans.
					Sec. 103. Annual report on low volume
				procedures involving use of radioactive isotopes at Department of Veterans
				Affairs medical facilities.
					Sec. 104. Use of radioactive isotopes at
				Department of Veterans Affairs hospitals.
					Sec. 105. Requirements relating to contracts
				for the provision of medical services.
					Sec. 106. Conversion of multifamily
				transitional housing loan program to loan issuance program.
					Sec. 107. Report on establishment of a
				Polytrauma Rehabilitation Center or Polytrauma Network Site of the Department
				of Veterans Affairs in the northern Rockies or Dakotas.
					Sec. 108. One-stop Internet website for
				information on benefits, resources, services, and opportunities for veterans
				and their families and caregivers.
					TITLE II—Construction and naming
				matters
					Sec. 201. Authorization for fiscal year 2011
				major medical facility construction project previously appropriated but not
				authorized.
					Sec. 202. Additional authorization for a 2007
				major medical facility construction project previously authorized.
					Sec. 203. Authorization of fiscal year 2011
				major medical facility leases.
					Sec. 204. Authorization of
				appropriations.
					Sec.
				205. Report on use of energy
				efficient technologies and best practices in Department of Veterans Affairs
				medical facilities.
					Sec. 206. Designation of George H. O’Brien,
				Jr., Department of Veterans Affairs Medical Center.
					Sec. 207. Requirement that bid savings on major
				medical facility projects of Department of Veterans Affairs be used for other
				major medical facility construction projects of the Department.
				
			IQuality of care and
			 access matters
			101.Waiver of collection
			 of copayments for telehealth and telemedicine visits of veterans
				(a)Waiver
					(1)In
			 generalSubchapter III of
			 chapter 17 of title 38, United States Code, is amended by inserting after
			 section 1722A the following new section:
						
							1722B.Copayments: waiver
				of collection of copayments for telehealth and telemedicine visits of
				veterans
								(a)In
				generalThe Secretary shall
				waive the imposition or collection of copayments for telehealth and
				telemedicine visits of veterans under the laws administered by the
				Secretary.
								(b)SunsetThe requirement under subsection (a) shall
				expire on the date that is 5 years after the date of the enactment of this
				section.
								.
					(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 17 of
			 such title is amended by inserting after the item relating to section 1722A the
			 following new item:
						
							
								1722B. Copayments: waiver of collection of
				copayments for telehealth and telemedicine visits of
				veterans.
							
							.
					(b)Report
					(1)In
			 generalNot later than five years after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall submit to Congress a
			 report on the waiver of copayments under section 1722B of such title, as added
			 by subsection (a).
					(2)ElementsThe
			 report required by paragraph (1) shall include the following:
						(A)An assessment of
			 whether waivers described in paragraph (1) have resulted in increased
			 utilization of telehealth and telemedicine visits of veterans under the laws
			 administered by the Secretary of Veterans Affairs.
						(B)A description of
			 the expenses or cost-savings, as the case may be, realized by the Department of
			 Veterans Affairs as a result of such waivers.
						102.Program of outreach
			 to veterans
				(a)Program
			 requiredThe Secretary of Veterans Affairs shall establish a
			 program of outreach to veterans for the purpose described in subsection
			 (b).
				(b)PurposeThe
			 purpose described in this subsection is to increase the following:
					(1)The access and use by
			 veterans of Federal, State, and local programs providing compensation and other
			 benefits for service in the Armed Forces.
					(2)Awareness of such
			 programs by veterans and their eligibility for such programs.
					(c)DurationThe
			 program required by subsection (a) shall be carried out during the five-year
			 period beginning on the date of the enactment of this Act.
				(d)Agreements to carry out
			 projects and activities
					(1)Agreements with Federal
			 and State agenciesIn carrying out the program required by
			 subsection (a), the Secretary of Veterans Affairs may enter into agreements
			 with other Federal and State agencies to carry out projects under the
			 jurisdiction of such agencies to further the purpose described in subsection
			 (b).
					(2)Agreements with
			 applicable authorities and commissionsIn carrying out the
			 program required by subsection (a), the Secretary may enter into agreements
			 with applicable authorities and commissions to provide technical assistance,
			 award grants, enter into contracts, or otherwise provide amounts to persons or
			 entities for projects and activities that—
						(A)increase outreach to,
			 awareness by, and use by veterans of programs described in subsection
			 (b)(1);
						(B)provide incentives for
			 State and local governments and veterans service organizations to assist
			 veterans in utilizing facilities and resources available to veterans through
			 the Department of Veterans Affairs;
						(C)provide incentives for
			 State and local governments and veterans service organizations to assist
			 veterans in utilizing resources available through government and veterans
			 service organizations for veterans;
						(D)educate communities and
			 State and local governments about the employment rights of veterans, including
			 the employment and reemployment of members of the uniformed services under
			 chapter 43 of title 38, United States Code;
						(E)provide technical
			 assistance to businesses owned by veterans; and
						(F)encourage and assist
			 nonprofit organizations, businesses, and institutions of higher education to
			 carry out programs of assistance designed for veterans.
						(3)Applicable authorities
			 and commissionsFor purposes of the program required by
			 subsection (a), the applicable authorities and commissions are the
			 following:
						(A)The Appalachian Regional
			 Commission, established under section 14301(a) of title 40, United States
			 Code.
						(B)The Delta Regional
			 Authority, established under section 382B(a) of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 2009aa-1(a)).
						(C)The Denali Commission,
			 established under section 303 of the Denali Commission Act of 1998 (42 U.S.C.
			 3121 note).
						(D)The Northern Great Plains
			 Regional Authority, established under section 383B(a) of the Consolidated Farm
			 and Rural Development Act (7 U.S.C. 2009bb-1(a)).
						(E)The Southeast Crescent
			 Regional Commission, the Southwest Border Regional Commission, and the Northern
			 Border Regional Commission established under section 15301(a) of title 40,
			 United States Code.
						(F)Entities described in
			 subparagraph (G) that serve Native Americans, Alaska Natives, or native
			 Hawaiians (as such terms are defined in section 3765 of title 38, United States
			 Code).
						(G)Commissions and
			 development boards that are—
							(i)not chartered by the
			 Federal Government;
							(ii)selected by the
			 Secretary for purposes of the program; and
							(iii)located in areas that
			 present extraordinary challenges to veterans, as determined by the Secretary,
			 including the following:
								(I)Areas in severe economic
			 distress.
								(II)Areas with
			 underdeveloped infrastructure.
								(III)Areas with unusual
			 geographic characteristics, such as separation from the mainland.
								(e)Information, advice,
			 and technical assistanceIn carrying out the program required by
			 subsection (a), the Secretary of Veterans Affairs may provide, or contract with
			 public or private organizations to provide, information, advice, and technical
			 assistance to nonprofit organizations that provide services to communities in
			 order to increase the number of veterans receiving such services.
				(f)Coordination with
			 previously authorized pilot program on use of community-based organizations and
			 local and State government entities for outreachThe Secretary
			 may carry out the program required by subsection (a) in coordination with the
			 pilot program required by section 506(a) of the Caregivers and Veterans Omnibus
			 Health Services Act of 2010 (Public Law 111–163; 124 Stat. 1160; 38 U.S.C. 523
			 note).
				(g)Report on outreach
			 activities of Department of Veterans Affairs
					(1)In
			 generalNot later than four years after the date of the enactment
			 of this Act, the Secretary shall submit to Congress a comprehensive report on
			 the activities of the Department of Veterans Affairs regarding outreach to
			 veterans.
					(2)ElementsThe
			 report required by paragraph (1) shall include the following:
						(A)A description of
			 all of the activities of the Department regarding outreach to veterans carried
			 out since the date of the enactment of this Act, including the activities of
			 the Department carried out under the program required by subsection (a).
						(B)An assessment of the
			 effectiveness of the activities described in subparagraph (A).
						(h)Veterans service
			 organization definedIn this section, the term veterans
			 service organization means any organization recognized by the Secretary
			 of Veterans Affairs for the representation of veterans under section 5902 of
			 title 38, United States Code.
				(i)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out the program required by subsection (a)—
					(1)$7,000,000 for
			 fiscal year 2011; and
					(2)$35,000,000 for the
			 period of fiscal years 2012 through 2016.
					103.Annual report on low
			 volume procedures involving use of radioactive isotopes at Department of
			 Veterans Affairs medical facilities
				(a)Annual report
			 requiredNot later than 270
			 days after the date of the enactment of this Act and annually thereafter
			 through 2013, the Secretary of Veterans Affairs shall submit to the Committee
			 on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of
			 the House of Representatives a report on the low volume procedures involving
			 the use of radioactive isotopes carried out at each medical facility of the
			 Department of Veterans Affairs in the year for which such report is
			 submitted.
				(b)ElementsEach report submitted to Congress under
			 subsection (a) shall include the following:
					(1)The evaluation and the findings of the
			 Secretary with respect to the low volume procedures involving the use of
			 radioactive isotopes carried out at each medical facility of the
			 Department.
					(2)A description of the actions taken by the
			 Secretary to incorporate consideration of low-volume procedures involving the
			 use of radioactive isotopes in facility level quality assurance plans.
					(c)Low volume
			 procedures
					(1)In
			 generalFor purposes of the report required by this section, the
			 Secretary shall define the term low volume procedure in accordance
			 with this subsection.
					(2)ThresholdIn
			 defining the term low volume procedure, the Secretary shall
			 establish a threshold for each type of procedure involving radioactive isotopes
			 carried out at a medical facility of the Department whereby if the number of
			 procedures of a type carried out at a medical facility is less than the
			 threshold, the type of procedure is considered low volume at that
			 facility.
					104.Use of radioactive
			 isotopes at Department of Veterans Affairs hospitals
				(a)Training
			 requiredThe Secretary of
			 Veterans Affairs shall ensure that all employees, including employees employed
			 under a contract entered into with a non-government entity, who handle or
			 perform procedures utilizing radioactive isotopes at a Department of Veterans
			 Affairs hospital receive appropriate training on what constitutes a medical
			 event, as defined in regulations prescribed by the Nuclear Regulatory
			 Commission, and when and to whom a medical event should be reported.
				(b)Failure to provide
			 trainingIf the Secretary determines that a Department hospital
			 has failed to provide the training required by subsection (a) to an employee
			 described in that subsection, the Secretary shall ensure that radioactive
			 isotopes are not used by that employee at that hospital until such training is
			 provided to that employee.
				105.Requirements relating
			 to contracts for the provision of medical services
				(a)In
			 generalSubchapter I of
			 chapter 17 of title 38, United States Code, is amended by inserting after
			 section 1703 the following new section:
					
						1703A.Oversight of medical
				services provided by contractors
							(a)In
				general(1)The Secretary shall
				ensure that the quality assessment program of the Department includes
				appropriate oversight of medical services provided pursuant to a contract
				entered into by the Secretary with a non-government entity.
								(2)Oversight of a medical
				service required by paragraph (1) shall include, as appropriate to the service,
				the following:
									(A)Periodic peer reviews of
				such service.
									(B)Periodic written
				evaluations of the oversight provided by the supervisor or manager of the
				individual providing the service.
									(C)Such other evaluations as
				the Secretary determines are appropriate.
									(3)The Secretary shall
				ensure that sufficient data is collected and analyzed by an employee of the
				Department in order to evaluate the quality of medical services provided
				pursuant to a contract entered into by the Secretary with a non-government
				entity.
								(b)Requirements relating
				to extension of certain contractsBefore any contracting officer of the
				Department may extend or renew any contract entered into by the Secretary with
				a non-government entity for the provision of medical services, the contracting
				officer shall review and take into consideration the results of the evaluations
				carried out under subsection
				(a).
							.
				(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 17 of
			 such title is amended by inserting after the item relating to section 1703 the
			 following new item:
					
						
							1703A. Oversight of medical
				services provided by
				contractors.
						
						.
				(c)Effective
			 dateSubsection (a) of section 1703A of such title, as added by
			 subsection (a), shall take effect on the date of the enactment of this Act and
			 subsection (b) of such section shall take effect on the date that is 270 days
			 after the date of the enactment of this Act.
				106.Conversion of
			 multifamily transitional housing loan program to loan issuance program
				(a)Authority To issue
			 loans
					(1)In
			 generalSection 2051 of title 38, United States Code, is
			 amended—
						(A)in subsection (a)—
							(i)by striking
			 The and inserting (1) The; and
							(ii)by adding at the end the
			 following new paragraph:
								
									(2)The Secretary shall,
				utilizing funds available in the Multifamily Transitional Housing Loan Program
				Revolving Fund under section 2055 of this title, issue not more than five loans
				that meet the requirements of this
				subchapter.
									;
							(B)in subsection (b)—
							(i)in paragraph (1), by
			 striking under subsection (a) and inserting under
			 subsection (a)(1);
							(ii)in paragraph (2), by
			 striking under subsection (a) and inserting under
			 subsection (a)(1); and
							(iii)in paragraph (3), by
			 inserting or issued after guaranteed;
							(C)in subsection (c), by
			 inserting or issued after guaranteed; and
						(D)in subsection (g), by
			 inserting or issued after guaranteed.
						(2)Authority to delegate
			 approval authoritySubsection (c) of such section, as amended by
			 paragraph (1)(C) of this subsection, is amended—
						(A)by striking A
			 loan and inserting (1) A loan; and
						(B)by adding at the end the
			 following new paragraphs:
							
								(2)The Secretary may
				delegate approval under paragraph (1) to a State or local government
				entity.
								(3)Approval activity of a
				State or local government entity under paragraph (2) shall be subject to the
				supervision of the
				Secretary.
								.
						(3)No limitation
			 on size of multifamily transitional housing projectsSuch section
			 is further amended by adding at the end the following new subsection:
						
							(h)Nothing in this
				subchapter shall be construed to provide for a minimum or maximum size of a
				multifamily transitional housing project that may be financed with a loan under
				this
				subchapter.
							.
					(4)Sunset of authority to
			 issue loan guaranteesSuch section is further amended by adding
			 at the end the following new subsection:
						
							(i)The Secretary may not
				guarantee under subsection (a)(1) any loan that is closed after the date of the
				enactment of this subsection. The termination by this subsection of the
				authority to guarantee loans under this subsection shall not affect the
				validity of any loan guaranteed under this subchapter before the date of the
				enactment of this subsection and is in force on that
				date.
							.
					(5)Conforming
			 amendments
						(A)Section 2052(d) of such
			 title is amended by inserting or issue after whether to
			 guarantee.
						(B)Section 2053(a) of such
			 title is amended by inserting or issued after is
			 guaranteed.
						(C)Section 2054(a) of such
			 title is amended—
							(i)in the first sentence, by
			 inserting or issued after guaranteed; and
							(ii)in the last sentence, by
			 inserting or loan after guarantee.
							(6)Clerical
			 amendments
						(A)The heading of subchapter
			 VI of chapter 20 of such title is amended by striking Loan guarantee
			 for.
						(B)The table of sections at
			 the beginning of such chapter is amended by striking the item relating to
			 subchapter VI and inserting the following new item:
							
								
									SUBCHAPTER VI—Multifamily
				transitional
				housing
								
								.
						(b)Multifamily
			 Transitional Housing Loan Program Revolving Fund
					(1)In
			 generalSubchapter VI of chapter 20 of such title is amended by
			 adding at the end the following new section:
						
							2055.Multifamily
				Transitional Housing Loan Program Revolving Fund
								(a)EstablishmentThere is established in the Treasury of the
				United States a revolving fund known as the Department of Veterans
				Affairs Multifamily Transitional Housing Loan Program Revolving Fund
				(in this section referred to as the Fund).
								(b)ElementsThere shall be deposited in the Fund the
				following, which shall constitute the assets of the Fund:
									(1)Amounts paid into the Fund under any
				provision of law or regulation established by the Secretary imposing fees on
				persons or entities issued a loan under this subchapter.
									(2)All other amounts received by the Secretary
				incident to operations relating to the issuance of loans under this subchapter,
				including—
										(A)collections of principal and interest on
				loans issued by the Secretary under this subchapter;
										(B)proceeds from the sale, rental, use, or
				other disposition of property acquired under this subchapter; and
										(C)penalties collected pursuant to this
				subchapter.
										(3)Amounts appropriated or
				otherwise made available before the date of the enactment of this section for
				purposes of activities under this subchapter, including amounts appropriated
				for such purposes under title I of the Department of Veterans Affairs and
				Housing and Urban Development, and Independent Agencies Appropriations Act,
				2000 (Public Law 106–74; 113 Stat. 1049).
									(c)Use of
				fundsThe Fund shall be
				available to the Secretary, without fiscal year limitation, for all operations
				relating to the issuance of loans under this subchapter, consistent with the
				Federal Credit Reform Act of 1990 (2 U.S.C. 661 et
				seq.).
								.
					(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 20 of
			 such title is amended by inserting after the item relating to section 2054 the
			 following new item:
						
							
								2055. Multifamily Transitional
				Housing Loan Program Revolving
				Fund.
							
							.
					(c)Clarification of
			 authority To determine terms and conditions of loansSubsection
			 (a)(6) of section 2052 of such title is amended by inserting including
			 with respect to forbearance, deferral, and loan forgiveness, after
			 determines are reasonable,.
				(d)Clarification of types
			 of spaces that may be included in covered multifamily transitional housing
			 projectsSubsection (c)(1) of such section 2052 is amended by
			 striking or job training programs and inserting job
			 training programs, other types of residential units, or other uses that the
			 Secretary considers necessary for the sustainability of the
			 project.
				(e)Loan
			 defaultsSection 2053 of such title is amended by adding at the
			 end the following new subsection:
					
						(c)The Secretary may impose
				such penalties or require such collateral as the Secretary considers
				necessary—
							(1)to discourage default on
				a loan issued under this subchapter; or
							(2)to mitigate harm to the
				Department from default on a loan issued under this subchapter.
							(d)The Secretary shall
				administer any property coming under the jurisdiction of the Secretary by
				reason of default on a loan issued or guaranteed under this subchapter in
				accordance with regulations prescribed by the Secretary for that purpose. Such
				administration of property may include selling, renting, or otherwise disposing
				of property as the Secretary considers
				appropriate.
						.
				(f)Preferential treatment
			 of veterans
					(1)In
			 generalSubchapter VI of chapter 20 of such title, as amended by
			 subsection (b), is further amended by adding at the end the following new
			 section:
						
							2056.Preferential
				treatment of veteransNo
				provision of Federal or State law may prohibit a multifamily transitional
				housing project described in section 2052(b) of this title from offering
				preferential treatment to
				veterans.
							.
					(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter,
			 as amended by subsection (b), is further amended by adding at the end the
			 following new item:
						
							
								2056. Preferential treatment of
				veterans.
							
							.
					(g)Technical
			 correctionsSection 2052 of such title is amended—
					(1)in subsection (b)(2), by
			 striking counselling both places it appears and inserting
			 counseling; and
					(2)in subsection (d)(2), by
			 striking , as assessed under section 107 of Public Law
			 102–405.
					107.Report on
			 establishment of a Polytrauma Rehabilitation Center or Polytrauma Network Site
			 of the Department of Veterans Affairs in the northern Rockies or
			 Dakotas
				(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall submit to Congress a
			 report on the feasibility and advisability of establishing a Polytrauma
			 Rehabilitation Center or Polytrauma Network Site for the Department of Veterans
			 Affairs in the northern Rockies or the Dakotas. One of the locations evaluated
			 as a potential location for the Polytrauma Rehabilitation Center or Polytrauma
			 Network Site, as the case may be, shall be the Fort Harrison Department of
			 Veterans Affairs hospital in Lewis and Clark County, Montana.
				(b)RequirementsThe
			 report required by subsection (a) shall include the following:
					(1)An assessment of the
			 adequacy of existing Department of Veterans Affairs facilities in the northern
			 Rockies and the Dakotas to address matters that are otherwise addressed by
			 Polytrauma Rehabilitation Centers and Polytrauma Network Sites.
					(2)A comparative assessment
			 of the effectiveness of rehabilitation programs for individuals with traumatic
			 brain injuries in urban areas with the effectiveness of such programs for
			 individuals with traumatic brain injuries in rural and frontier
			 communities.
					(3)An assessment whether the
			 low cost of living in the northern Rockies and the Dakotas could reduce the
			 financial stress faced by veterans receiving care for traumatic brain injury
			 and their families and thereby improve the effectiveness of such care.
					(4)An assessment whether
			 therapies that can prevent or remediate the development of secondary neurologic
			 conditions related to traumatic brain injury can be interrupted by stress
			 caused by living in an urban area.
					(c)ConsultationThe
			 Secretary shall consult with appropriate State and local government agencies in
			 the northern Rockies and the Dakotas in preparing the report required
			 subsection (a).
				108.One-stop Internet
			 website for information on benefits, resources, services, and opportunities for
			 veterans and their families and caregivers
				(a)One-Stop Internet
			 website for information on benefits, resources, services, and opportunities for
			 veterans and their families and caregivers
					(1)In
			 generalThe Secretary of
			 Veterans Affairs may establish and maintain an interactive Internet website
			 that provides information on the benefits, resources, services, and
			 opportunities described in subsection (b). The Secretary may enter into a
			 contract with an appropriate Federal or private sector entity for purposes of
			 establishing or maintaining the website.
					(2)Nature of
			 websiteThe website
			 shall—
						(A)serve to consolidate, expand on, and
			 improve information and links from other existing Internet websites relating to
			 the benefits, resources, services, and opportunities described in subsection
			 (b), and may include such other information and links on such benefits,
			 resources, services, and opportunities as the Secretary considers appropriate;
			 and
						(B)integrate dynamic
			 Internet features and virtual interface tools to provide veterans a
			 personalized, interactive, and user-centered Internet experience and increase
			 interoperability and facilitate collaborative information sharing.
						(3)Utilization of existing
			 website in establishmentIn establishing the website, the
			 Secretary may utilize an existing Internet website, such as the National
			 Resource Directory for wounded veterans, as the basis for the website, in order
			 to avoid unnecessary duplication of effort.
					(4)ConsultationThe
			 Secretary of Veterans Affairs shall carry out activities under this subsection
			 in consultation with the following:
						(A)The Secretary of
			 Defense.
						(B)The Secretary of
			 Labor.
						(C)The Secretary of
			 Education.
						(D)The Commissioner of
			 Internal Revenue.
						(E)The Commissioner of
			 Social Security.
						(F)The Administrator of the
			 Small Business Administration.
						(G)Any other Federal
			 officials that the Secretary of Veterans Affairs considers appropriate for
			 purposes of this section.
						(H)Appropriate advisory committees on veterans
			 matters.
						(I)Other representatives, individuals, and
			 organizations specified in section 6302(c) of title 38, United States
			 Code.
						(b)Benefits, resources,
			 services, and opportunitiesThe benefits, resources, services,
			 and opportunities described in this subsection are benefits, resources,
			 services, and opportunities as follows:
					(1)Veterans benefits provided by or through
			 the Department of Veterans Affairs.
					(2)Veterans benefits provided by or through
			 the Department of Labor, including employment and reemployment benefits.
					(3)Tax benefits.
					(4)Social security benefits.
					(5)Veterans benefits provided by or through
			 the Small Business Administration.
					(6)Resources, services, and opportunities such
			 as—
						(A)resources for families, caregivers,
			 educational professionals, mental health professionals, and other professionals
			 that provide for veterans;
						(B)resources on child care, home care, stress
			 management, mental health care, and veterans service organizations (including
			 website links to organization locators and claims assistance); and
						(C)information and links on
			 State and local resources, discounts available to veterans, volunteer
			 opportunities available to veterans, and community events.
						(7)Assistance in applying for and receiving
			 benefits and resources under paragraphs (1) through (6).
					(8)Resources on peer-to-peer discussions,
			 workshops, and other interactive services for veterans and their families and
			 caregivers.
					(9)Information on ride-sharing for
			 appointments.
					(10)Memorial notices.
					(11)Such other benefits, resources, services,
			 opportunities, and assistance as the Secretary considers appropriate for
			 purposes of the website.
					(c)Inclusion of
			 information on website in biennial reports relating to outreach
			 activities
					(1)Biennial
			 planThe Secretary of Veterans Affairs shall include in each
			 biennial plan on outreach activities of the Department of Veterans Affairs
			 under section 6302 of title 38, United States Code, the plans of the Department
			 for the period covered by such report for improving and enhancing the Internet
			 website required by this section to better provide information on the benefits,
			 resources, services, and opportunities described in subsection (b) and to
			 otherwise enhance the website as a source for information on such benefits,
			 resources, services, and opportunities.
					(2)Biennial
			 reportThe Secretary shall include in each biennial report on
			 outreach activities of the Department under section 6308 of title 38, United
			 States Code, a description of the manner in which the Internet website required
			 by this section contributed to the outreach activities of the Secretary,
			 including outreach activities under chapter 63 of such title.
					IIConstruction and naming
			 matters
			201.Authorization for
			 fiscal year 2011 major medical facility construction project previously
			 appropriated but not authorizedThe Secretary of Veterans Affairs may carry
			 out a major medical facility project in fiscal year 2011 for the construction
			 of a new medical facility in New Orleans, Louisiana, with the project to be
			 carried out in an amount not to exceed $995,000,000.
			202.Additional
			 authorization for a 2007 major medical facility construction project previously
			 authorizedThe Secretary of
			 Veterans Affairs may carry out a major medical facility project in fiscal year
			 2011 to make seismic corrections for Buildings 7 and 126 at the Department of
			 Veterans Affairs Medical Center in Long Beach, California, with the project to
			 be carried out in an amount not to exceed $129,545,000.
			203.Authorization of
			 fiscal year 2011 major medical facility leasesThe Secretary of Veterans Affairs may carry
			 out the following fiscal year 2011 major medical facility leases at the
			 locations specified, in an amount not to exceed the amount shown for each such
			 location:
				(1)Billings, Montana,
			 Community Based Outpatient Clinic, in an amount not to exceed
			 $7,149,000.
				(2)Boston, Massachusetts,
			 Outpatient Clinic, in an amount not to exceed $3,316,000.
				(3)San Diego, California,
			 Community Based Outpatient Clinic, in an amount not to exceed
			 $21,495,000.
				(4)San Francisco,
			 California, Research Lab, in an amount not to exceed $10,055,000.
				(5)San Juan, Puerto Rico,
			 Mental Health Facility, in an amount not to exceed $5,323,000.
				204.Authorization of
			 appropriations
				(a)Authorization of
			 appropriations for major medical facility projectsThere is
			 authorized to be appropriated to the Secretary of Veterans Affairs for fiscal
			 year 2011 or the year in which funds are appropriated for the Construction,
			 Major Projects, account $1,124,545,000 for the projects authorized in sections
			 201 and 202.
				(b)Authorization of
			 appropriations for major medical facility leasesThere is
			 authorized to be appropriated to the Secretary of Veterans Affairs for fiscal
			 year 2011 or the year in which funds are appropriated for the Medical
			 Facilities account $47,338,000 for the leases authorized in section 203.
				(c)LimitationThe
			 major medical facility projects authorized in sections 201 and 202 may only be
			 carried out using—
					(1)funds appropriated for
			 fiscal year 2011 pursuant to the authorization of appropriations in subsection
			 (a) of this section;
					(2)funds available for
			 Construction, Major Projects, for a fiscal year before fiscal year 2011 that
			 remain available for obligation;
					(3)funds available for
			 Construction, Major Projects, for a fiscal year after fiscal year 2011 that
			 remain available for obligation;
					(4)funds appropriated for
			 Construction, Major Projects, for fiscal year 2011 for a category of activity
			 not specific to a project;
					(5)funds appropriated for
			 Construction, Major Projects, for a fiscal year before 2011 for a category of
			 activity not specific to a project; and
					(6)funds appropriated for
			 Construction, Major Projects, for a fiscal year after 2011 for a category of
			 activity not specific to a project.
					205.Report on use
			 of energy efficient technologies and best practices in Department of Veterans
			 Affairs medical facilities
				(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall submit to Congress a
			 report on the use of energy efficient technologies and best practices in
			 Department of Veterans Affairs medical facilities.
				(b)ElementsThe
			 report required by subsection (a) shall include the following:
					(1)A description of
			 the energy efficient technologies and best practices used by the Department to
			 make Department medical facilities more energy efficient.
					(2)An assessment of
			 the energy efficiency of the following features of Department medical
			 facilities:
						(A)Heating,
			 ventilation, and air conditioning systems.
						(B)Lighting.
						(C)Elevators.
						(D)Water heating.
						(E)Information technology
			 and electronics.
						(F)Such other features as
			 the Secretary considers energy intensive.
						(3)The status of the
			 compliance of Department medical facilities with provisions of law that are
			 applicable to the energy efficiency of such facilities, as determined by the
			 Secretary.
					(4)A description of the
			 activities carried out by the Office of Construction and Facilities Management
			 of the Department to overhaul current master construction specifications and to
			 ensure that standardized efficiency guidelines are being implemented in all
			 Department medical facilities.
					(c)CollaborationIn
			 preparing the report required by subsection (a), the Secretary shall
			 collaborate with private sector experts and industry leaders in the energy
			 efficiency of medical facilities, including the following:
					(1)The American
			 Society of Heating, Refrigeration, and Air-Conditioning Engineers.
					(2)The Illuminating
			 Engineering Society of North America.
					(3)The American Institute of
			 Architects.
					206.Designation of
			 George H. O’Brien, Jr., Department of Veterans Affairs Medical Center
				(a)DesignationThe Department of Veterans Affairs medical
			 center located in Big Spring, Texas, shall be known and designated as the
			 George H. O’Brien, Jr., Department of Veterans Affairs Medical
			 Center.
				(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Department of
			 Veterans Affairs medical center referred to in subsection (a) shall be deemed
			 to be a reference to the George H. O’Brien, Jr., Department of Veterans
			 Affairs Medical Center.
				207.Requirement that bid
			 savings on major medical facility projects of Department of Veterans Affairs be
			 used for other major medical facility construction projects of the
			 DepartmentSection 8104(d) of
			 title 38, United States Code, is amended—
				(1)by striking In any case and
			 inserting (1) Except as provided in paragraph (2), in any case;
			 and
				(2)by adding at the end the
			 following new paragraph:
					
						(2)In any fiscal year,
				unobligated amounts in the Construction, Major Projects account that are a
				direct result of bid savings from a major medical facility project may only be
				obligated for other major medical facility projects authorized for that fiscal
				year or a previous fiscal
				year.
						.
				Amend the title so as to
	 read: A bill to improve the quality of health care provided by the
	 Department of Veterans Affairs, to increase access to health care and benefits
	 provided by the Department, to authorize major medical facility construction
	 projects of the Department, and for other
	 purposes..
	
		September 2, 2010
		Reported with an amendment and an amendment to the
		  title
	
